Citation Nr: 0936561	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-37 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbosacral strain (back disability).

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1963 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefits sought on 
appeal.  In pertinent part, the September 2005 rating 
decision found that new and material evidence sufficient to 
reopen the claim for service connection for the back 
disability had not been received and denied entitlement to an 
increased rating for PTSD.  The Veteran's disagreement with 
this denial of the application to reopen and the denial of 
the increased rating claim led to this appeal.

The Veteran testified before the undersigned Veterans Law 
Judge in July 2009.  A copy of the transcript of this hearing 
has been associated with the claims file.  At the time of 
this hearing, the Veteran submitted additional evidence.  He 
submitted a waiver of initial consideration of this evidence 
by the agency of original jurisdiction (AOJ), the RO in this 
case.  See 38 C.F.R. § 20.1304.

The reopened claim for service connection for the back 
disability (as the result of the instant Board decision) is 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied an application to reopen the claim for 
service connection for the back disability in a March 1998 
rating decision.

2.  Evidence obtained since the March 1998 rating decision 
denying service connection for a back disability is not 
cumulative of previously considered evidence, it relates to 
an unestablished fact necessary to substantiate the claim, 
and it raises a reasonable possibility of substantiating the 
claim.

3.  All relevant evidence necessary for an equitable 
disposition of the Veteran's claim for an increased rating 
for PTSD has been obtained.

4.  The Veteran's service-connected PTSD is not productive of 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks; the evidence 
indicates that the disability is not manifested by 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  The March 1998 rating decision is final regarding service 
connection for a back disability.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.1103 (2008).

2.  New and material evidence has been received since the 
March 1998 rating decision regarding service connection for a 
back disability; accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.16, 
4.130, Diagnostic Code 9411 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

Regarding the application to reopen the claim for service 
connection for a back disability, inasmuch as the 
determination below constitutes a full grant of that portion 
of the claim that is being addressed, there is no reason to 
address VCAA's duties to notify and assist in an application 
to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The reopened claim is further addressed in the remand 
appended to this decision.

Regarding the increased rating claim for PTSD, there is no 
issue as to providing an appropriate application form or 
completeness of the application.  The Veteran was issued 
notification letters in February 2005, April 2005, and 
October 2008.

These notices fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The Veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claim for increase; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) decided the case of 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), in which the 
Court provided guidelines for the specific type of notice 
that was needed to be provided in a claim for increase.  The 
October 2008 letter was sent in order to satisfy these notice 
requirements, and the Board finds that this notification 
letter substantially satisfies these notification 
requirements.  In this letter, the Veteran was informed of 
the specific evidence needed to substantiate the claim for 
increase and was provided a copy of the rating criteria used 
to rate his PTSD disability.  The Board is cognizant that, 
recently, in Vazquez-Flores v. Shinseki,--- F.3d ----, 2009 
WL 2835434 (2009), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated the Court's 
Vazquez-Flores decision.  Thus, the Veteran has been provided 
more detailed notice than is required, and the Board finds 
that all VA's duties to notify have been met.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  In this case, the October 2008 VCAA letter noted 
above was issued after the RO decision that is the subject of 
this appeal.  The RO cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claim, as demonstrated by the January 2009 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  As the supplemental statement of the case 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a readjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II).  As neither the Veteran, nor 
his representative, have indicated any prejudice caused by 
this error, or any other existent error, the Board finds no 
basis for finding prejudice against the Veteran's appeal of 
the issue adjudicated in this decision.  See Shinseki v. 
Sanders, 129, S. Ct. 1696, 2009 WL 1045952 (U.S. 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records, including a March 2005 VA examination.  
After review of the examination report, the Board finds that 
it is adequate for rating purposes and there is no duty to 
provide another examination.  See 38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim for increase.  

Factual Background, Legal Criteria and Analysis:  New and 
Material Evidence to Reopen the Claim for Service Connection 
for a Back Disability

The Veteran has asserted that he has a back disability 
attributable to service.  During the Board testimony, the 
Veteran detailed injuries to his back he asserts he incurred 
during service.

In an August 1970 unappealed rating decision, the RO denied 
service connection for a back disability on the merits.  The 
Veteran filed a September 1997 claim to reopen.  The RO 
issued a March 1998 rating decision that denied this 
application to reopen.  The Veteran did not appeal this 
rating decision, and it became final.  See 38 U.S.C.A. 
§ 7105.  The Veteran filed his claim to reopen that is 
currently on appeal in December 2004.

In a September 2005 rating decision, the RO found that new 
and material evidence had not been submitted sufficient to 
reopen the claim.  In the January 2009 supplemental statement 
of the case, however, the RO denied the claim upon the 
merits, although the RO did not specifically reopen the 
claim.  Whether reopened or not by the RO, the Board must 
make its own determination as to whether new and material 
evidence has been received to reopen this claim.  That is, 
the Board has a jurisdictional responsibility to consider 
whether a claim should be reopened, regardless of the RO's 
action during the pendency of the appeal.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  At this stage, the credibility of new 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the Veteran or 
otherwise associated with the claims file since the last 
final decision in March 1998.

Service treatment records document a history of the Veteran 
having a low back sprain prior to service.  No current 
disability was found, however, and the Veteran was 
"cleared" for service.  A service treatment record reveals 
that the Veteran was hospitalized in December 1965 following 
the lifting of a box and twisting his back.  Diagnosis was an 
acute lumbar sprain.  Upon the August 1966 report of medical 
history, completed at the time of separation from service, 
the Veteran marked that he had a history of recurrent back 
pain.  The clinician documented that the Veteran had a 
lumbosacral sprain, but indicated it was asymptomatic at the 
present time.  In the August 1966 report of medical 
examination, the clinician marked that there was a normal 
clinical evaluation of the spine, but reported under summary 
of defects and diagnoses that the Veteran had a chronic 
lumbosacral sprain.

In a post-service October 1966 examination, the clinician 
found that the Veteran had no particular disability of the 
back, writing that the "strain that he had certainly has 
resolved itself without any residuals nor recurrences noted 
at this examination."

Subsequently, the Veteran was hospitalized from December 1969 
to February 1970.  The record documents that the Veteran 
reported a history of pain of five days duration.  The 
Veteran reported that he "coughed with sudden pain in the 
low back causing him to fall to his knees because of the 
severe pain."  Discharge diagnosis was a ruptured 
intervertebral disc.  In a May 1970 letter, a fellow 
serviceperson wrote that he was in the medical corps in 
service and treated the Veteran for his back.

In the August 1970 rating decision, the RO found that the 
lumbosacral ruptured discs were shown to have been acquired 
after service and the lumbosacral strain which was indicated 
to have originated prior to service, was not shown to have 
been aggravated during service.  In the March 1998 rating 
decision, the RO found that new and material evidence had not 
been submitted, citing no additional evidence regarding a 
back disability being submitted since the August 1970 rating 
decision.

Since the March 1998 rating decision, additional evidence has 
been associated with the claims file.  This evidence includes 
a letter the Veteran reports he sent during service in which 
he documents the back injury.  In addition, there are now 
treatment records for his back from a private chiropractor.  
In a November 2006 letter, the doctor of chiropractic wrote 
that the Veteran was involved in a slip and fall injury in 
January 2006, and had received treatment in his office since 
this injury.  The doctor wrote that the Veteran had a prior 
service-related injury that left the Veteran with residual 
disability.  He opined that the current injury superimposed 
on the area of prior injury and disability caused more damage 
to the lumbosacral spine than it would have had he not had 
the pre-existing disability.  During the July 2009 hearing, 
the Veteran testified regarding his injuries in service.

After review of the evidence of record, the Board finds that 
there is new and material evidence regarding whether the 
Veteran has a current back disability attributable to the 
documented back sprain in service.  The Board is cognizant 
that post-service records refer to the injury as a strain, 
and the in-service records refer to a strain.  The Board 
finds that the November 2006 letter from the doctor of 
chiropractic medicine provides evidence regarding the 
previously unsubstantiated element of the claim - that the 
current back disability is somehow attributable to the 
documented back sprain during service.

This evidence is neither cumulative nor redundant of the 
evidence of record at the time of the March 1998 rating 
decision and this evidence raises a reasonable possibility of 
substantiating the claim.  The claim is reopened.  See 
38 C.F.R. § 3.156.  Below, in the remand section, the Board 
directs additional development prior to adjudication of this 
claim upon the merits.

Law and Regulations:  Increased Rating for PTSD

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

While the veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), 
however, the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Posttraumatic stress disorder is rated under Diagnostic Code 
9411 and is evaluated under the General Rating Formula for 
Mental Disorders found at 38 C.F.R. § 4.130. The Rating 
Formula reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupation tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this regard, the Board finds as highly relevant the 
evidence provided by Global Assessment of Functioning (GAF) 
scores that mental health professionals assign upon 
examination of a patient.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).

Factual Background:  Increased Rating for PTSD

The Veteran contends that his PTSD is more severe that 
contemplated by a 30 percent rating.  Service connection for 
PTSD was granted by way of a June 2003 rating decision, with 
an initial 30 percent rating assigned.  The Veteran filed for 
increase in December 2004.  The September 2005 rating 
decision on appeal denied this claim for a rating in excess 
of 30 percent.  In his May 2006 notice of disagreement, the 
Veteran reported anger issues, and that there were times when 
he isolated himself from everyone.  The Veteran also reported 
that his symptoms had been aggravated by the passing of his 
wife, three years prior.  In his substantive appeal (VA Form 
9), received in December 2006, the Veteran reported that he 
kept his "true self covered and protected" when around 
"anyone that was a decision maker on his claim."

A January 2004 VA mental health treatment record contains a 
GAF score of 75.  In a July 2004 VA treatment record, a 
clinician wrote that the Veteran "had a very successful 60th 
birthday party with over 100 people."

Pursuant to this claim for increase, the Veteran underwent a 
March 2005 VA psychiatric examination.  The examiner reported 
that the Veteran lived alone and that his only hobby was 
riding his motorcycle.  The examiner wrote, however, that the 
Veteran had a lot of friends and did a lot of socializing.  
The examiner reported that the Veteran had been arrested in 
the past.  The Board notes that the reported arrests are 
dated many years prior to the pendency of the appeal or are 
noted to be in the distant past.  The Veteran was reported to 
drink three beers and a couple of shots of whisky per day.  
The Veteran smoked marijuana on a daily basis.

The Veteran complained of disturbed sleep, being anxious, and 
that he had frequent cold sweats.  The Veteran described his 
mood as angry, irritable, and anxious.  The Veteran reported 
suicidal ideation in the past, but had no current thoughts or 
intent. Clinically, the examiner reported that the Veteran 
appeared to be moderately anxious.  The examiner reported 
that the Veteran did not seem to be detached or isolated from 
society, but found that the Veteran's affect was somewhat 
dulled.

The examiner found that the Veteran did have significant 
problems with his anger and describes some road rage 
incidents.  He further found that the Veteran's ability to 
concentrate was "okay," but that he was hypervigilant.  The 
examiner wrote that the Veteran did not appear to have an 
overactive startled response.  Regarding employment, the 
examiner wrote that the Veteran was unemployed, but that the 
Veteran did not want to be employed at that time.

The examiner assigned a GAF of 65.  The examiner concluded 
that the Veteran's symptomatology "seemed to be not very 
debilitating."  The examiner reported that the Veteran did 
have some anxiety and some difficulty in social situations.

In a February 2006 VA treatment record, a clinician assigned 
a GAF of 60.  A February 2006 VA psychiatric note documents 
that the Veteran had had adequate social support and adequate 
socialization skills.

At the time of the July 2009 hearing, the Veteran submitted a 
letter from a VA social worker in which the clinician wrote 
that the Veteran had been attending weekly PTSD support group 
sessions.  He wrote that he supported "re-evaluation to 
upgrade" noting that the Veteran struggled to cope with 
multiple family stressors and was feeling overwhelmed.  
During the Board hearing, the Veteran described his symptoms, 
noting sleep impairment and difficulty in maintaining work 
and social relationships.

There are additional treatment records of file from the 
period under appeal.  See 38 C.F.R. § 3.400.  These records 
include treatment notes from a Vet Center that discuss the 
Veteran's progress in treatment, but these records do not 
document symptoms different than those outlined in the above 
discussion.

Analysis:  Increased Rating for PTSD

The Board finds that a rating in excess of 30 percent is not 
warranted.  The Veteran has testified regarding his 
difficulties in work and social relationships.  The Veteran 
has indicated increased symptoms after the death of his wife.  
During the pendency of the appeal, however, the medical 
evidence does not document that the Veteran's symptoms 
warrant a rating in excess of 30 percent.

The Board has reviewed the July 2009 letter from a VA 
clinician in which the clinician, in essence, supports 
granting an increased rating.  This letter, however, does not 
indicate that the Veteran's symptoms have increased or that 
he has symptoms indicative of a rating in excess of 30 
percent.

The psychiatric records of file, to include the March 2005 VA 
examination report, indicate that the Veteran has social 
relationships.  In the March 2005 VA examination report, the 
examiner concluded that the Veteran's symptomatology "seemed 
to be not very debilitating."  The anxiety and "some 
difficulty" in social situations does not support a rating 
in excess of 30 percent.  Although the Veteran has often 
reported sleeping problems, this is one of the symptoms 
listed as indicative of a 30 percent rating under the 
schedule.  Although past suicidal thoughts have been noted, 
no reports of suicidal ideation were reported in the clinical 
records dated during the pendency of this appeal.  Regarding 
the GAF scores assigned during the pendency of this appeal, 
these range from 60 to 75.  A score of 60 indicates moderate 
symptoms, and the higher scores represent less severe 
symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

Although the Board has considered the Veteran's report, in 
essence, that he has not fully expressed his symptoms during 
his treatment and VA examinations, the Board finds that the 
reports of record appear adequate and accurate.  In these 
records, the Veteran is described as having social contacts -  
including having 100 people at his birthday party.  The 
Veteran's testimony regarding lack of social relationships is 
outweighed by the social relationships documented in the 
treatment records and VA examination.

Regarding employment, the Veteran reported to the examiner 
that he was not seeking employment, and the record documents 
that he is retired.  The September 2005 rating decision 
denied entitlement to total disability based on individual 
unemployability (TDIU) and the Veteran did not appeal this 
denial.  See 38 C.F.R. § 7105.  In these circumstances, the 
Board finds that the further consideration of the question of 
employability is not required.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

During the entire appellate period of time at issue here, his 
PTSD symptoms overall are not consistent with more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, within the meaning of the 
applicable rating criteria.  Thus, a rating in excess of 30 
percent is not warranted.  Hart v. Mansfield, 21 Vet. App. 
505 (2007) 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  As discussed above, the record indicates that 
the Veteran is retired and is not seeking employment.  There 
is no evidence of hospitalization for PTSD.  There has been 
no showing by the Veteran that PTSD causes marked 
interference with employment or necessitated frequent 
hospitalization beyond that contemplated by the rating 
schedule.  The criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

Thus, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Therefore, the benefit of the doubt doctrine is 
not applicable and the claim for a rating in excess of 30 
percent for PTSD must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).



ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a back disability is 
reopened.  The appeal of this claim is granted to this extent 
only.

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.


REMAND

Above, the Board reopened the claim for service connection 
for a back disability.  The Board found that the new and 
material evidence included a November 2006 letter from a 
doctor of chiropractic medicine.  In this letter, the 
chiropractor documented that the Veteran had had a recent 
back injury, but that, in essence, the severity of this 
disability was increased due to an in-service back injury.  
This clinician, however, did not indicate review of the 
relevant records and did not provide a rationale for his 
opinion.  After review of this opinion, therefore, the Board 
finds that a remand is required to obtain such an opinion 
before adjudication of the claim upon the merits.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).

The Board is cognizant that the record raises the issue of 
whether there was a pre-existing back disability.  As 
outlined above, however, no disability was found upon the 
Veteran's entrance into service, with there being noted only 
a history of back injury.  In these circumstances, the 
presumption of soundness is not rebutted.  See 38 C.F.R. 
§ 3.304.  Therefore, in the examination report, the examiner 
should provide an opinion regarding whether the current 
disability is directly attributable to service.

The Veteran has been issued multiple VCAA notification 
letters during the pendency of this appeal.  As the claim has 
been reopened, however, the Board finds that the Veteran 
should be issued an additional letter that addresses the 
evidence needed to substantiate the reopened claim.  See 
38 C.F.R. § 3.159.

Lastly, all VA medical examination and treatment reports, and 
any private medical records that have not been obtained, 
which pertain to the claim for service connection for a back 
disability must be obtained for inclusion in the record.  See 
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter regarding 
the reopened claim for service 
connection for a back disability.  

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claim for 
service connection for a back disability 
must be obtained for inclusion in the 
record.

3.  The Veteran should be scheduled for 
a VA orthopedic examination.  The claims 
file should be sent to the examiner.

Following a review of the service 
treatment records, relevant post-service 
medical records (to include the November 
2006 private opinion from the doctor of 
chiropractic), the clinical examination, 
and any tests that are deemed necessary, 
the examiner should address the 
following question:

Is it at least as likely as not (50 
percent or higher degree of 
probability) that the Veteran's back 
disability began during active 
service or is causally linked to any 
incident of service?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate 
and provide the reason that an answer 
would require speculation.

4.  Thereafter, the Veteran's claim for 
service connection for a back disability 
must be adjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.

If the benefit sought on appeal remains 
denied, the Veteran must be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


